Title: To Thomas Jefferson from Tench Coxe, 5 November 1793
From: Coxe, Tench
To: Jefferson, Thomas



Sir
Treasury Department Revenue office Novr. 5th. 1793

I have the honor to inform you that a distribution of the first parcel of the Sea-letters, which was sent to my office after that of the Secretary of the Treasury ceased to be attended, was immediately made, in the best manner of which my defective information of the preceding distributions, admitted. The greater part of the Second parcel was treated in a similar Manner, and the remainder I have directed to be delivered into the office of the Secretary of the Treasury to whom the requisite communication has been made. It appears from the letters of Acknowledgement that the Supplies arrived very opportunely at several of the Custom houses. With great respect, I have the honor to be Sir; Your most obedt. Servant

Tench Coxe Commissioner of the Revue.

